Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 – 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 17, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on March 10, 2021.

The application has been amended as follows: 
	In claim 1, line 1, after the recitation of “composition”, --for subcutaneous or intradermal delivery-- has been inserted.
	In claim 1, lines 7 – 9, “, wherein the composition is configured to be administered solely by subcutaneous or intradermal delivery” has been deleted.
	In claim 3, line 2, “chonroitinase” has been deleted and replaces with --chondroitinase--.
	Claim 14 is canceled.
	In claim 15, line 1, the first recitation of “The” has been deleted and replaced with --A--.
	In claim 15, line 1, “claim 14, wherein the method is used to treat” has been deleted and replaced with --treating--.

	In claim 15, line 8, after the recitation of “deficiency”, --, the method comprising administering the composition of claim 1 subcutaneously or intradermally.-- has been inserted.
	In claim 16, line 1, “14” has been deleted and replaced with --15--.
	In claim 17, line 1, “14” has been deleted and replaced with --15--.
	In claim 17, line 1, the recitation of “as” has been deleted and replaced with --the--.
	In claim 18, line 1, “14” has been deleted and replaced with --15--.
	Claim 19 is canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699